Citation Nr: 1423804	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to restoration of special monthly compensation (SMC) based on need for aid and attendance from April 1, 2011.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1992 to July 1992. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO indicated that the issued stemmed from a later November 2011 rating decision, the Board finds that after the December 2010 decision, the Veteran submitted a February 2011 statement requesting the RO reconsider the decision and submitted additional new and material evidence in the form of a VA physician statement which triggered the provisions of 38 C.F.R. § 3.156(b).  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Accordingly, the Board construes the February 2011 statement to be a timely notice of disagreement.  see also 38 C.F.R. § 20.201 (noting that a Notice of Disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision) and Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The Veteran raised the issues of entitlement to increased SMC in March 2010, and entitlement to service connection for sleep apnea in February 2014.  Neither issue has been adjudicated by the Agency of Original Jurisdiction.  They are therefore referred for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's service-connected back disability and resulting inability to perform personal functions, for which he received SMC based on need for aid and attendance, worsened, rather than improved, between the August 2008 effective date of SMC and the December 2010 discontinuance of SMC.





CONCLUSION OF LAW

The criteria for restoration of SMC based on need for aid and attendance from April 1, 2011, are met.  38 U.S.C.A. §§ 1114(l), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist, or any other procedural error, was harmless and will not be further discussed.

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

Special monthly compensation provided by 38 U.S.C. 1114(l) is payable for being so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350 (b).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 U.S.C. § 3.352(a).  38 C.F.R. § 3.350 (b)(3).

Under 38 U.S.C. § 3.352(a), the following is accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of these disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others.  38 U.S.C. § 3.352(a).  

In this case, in June 2009, the RO granted SMC based on need for aid and attendance, effective August 2008.  The decision was based, in significant part, on a report signed by the Veteran's VA physician in April 2009, indicating that the Veteran was in need of assistance with activities of daily living due to his service-connected back disability, including washing his lower extremities and cutting his toenails.  The decision was also based on October 2008 VA treatment records indicating that the Veteran needed assistance getting dressed and bathing.  

Following reexamination of the Veteran's back disability in May 2010, the RO, in August 2010, proposed discontinuance of SMC based on the need for aid and attendance.  The proposed rating decision advised the Veteran of his right to submit additional evidence and request a hearing and complied with 38 C.F.R. § 3.105.  In December 2010, the RO discontinued such SMC effective April 1, 2011.  As the proper procedural development was afforded the veteran, the Board must determine if the evidence properly supported the reduction.  In order for the reduction in rating to be sustained, it must appear by a preponderance of the evidence that the rating reduction was warranted. Brown v. Brown, 5 Vet. App. 413 (1993).

Given the evidence in this case, discontinuance of SMC in December 2010 was not proper, and SMC based on need for aid and attendance must be restored.  

At the time of this reduction in compensation, the Veteran was service connected for herniated lumbar disc with intervertebral disc syndrome, rated 40 percent; residuals of a right fifth metatarsal fracture, rated 30 percent; fecal leakage, rated 30 percent; and right lower extremity radiculopathy, rated 10 percent.  He was also in receipt of a total disability rating based on individual unemployability (TDIU).  Significantly, the Board notes that TDIU was granted in May 2003 based predominately on the Veteran's lumbar spine disability.  Bradley v. Peake, 22 Vet.App. 280 (2008)(noting that TDIU can satisfy the total (100 percent) rating requirement for SMC benefits if the TDIU evaluation was, or can be, predicated upon a single disability).  In fact, at the time of the May 2003 rating decision, the Veteran was service connected for the lumbar spine, evaluated as 40 percent disabling and residuals of a fracture of the right fifth metatarsal, evaluated as 30 percent disabling and the decision explained the benefit was being granted effective the date of the claim for service connection for the lumbar spine.  

Initially, reexamination of the Veteran in May 2010 and further medical evidence received prior to December 2010 did not disclose improvement in the Veteran's service-connected back disability.  Rather, such evidence suggests that it got worse.

The May 2010 examination report noted no improvement in back function or improved ability to perform activities of daily living such as bathing, attending to hygiene, or dressing.  The assessment given by the examiner regarding the Veteran's functional impairment was "severe functional impairment with inability to do any meaningful activities, and he ambulates using wheelchair due to severe pain."  Moreover, on examination, the Veteran reported moderate fecal leakage in connection with his back disability, for which the RO assigned a separate 30 percent rating in the same August 2010 rating decision in which it discontinued his SMC.  

Also, VA treatment notes reflect that, in June 2010, the Veteran underwent a right L5-S1 hemilaminectomy and microdiscectomy, and in September 2010 and October 2010 he reported needing assistance from his wife to bathe and wipe himself after bowel movements due to difficulty positioning himself. 

Furthermore, evidence subsequent to the December 2010 VA determination supports a finding that the Veteran's service-connected back disability has not demonstrated actual improvement.  During April 2012 VA treatment, the Veteran reported not being able to wash his lower extremities, not being able to put his shoes or socks on, and needing his wife to help clean himself.  Statements from two VA treating physicians, dated in February 2011 and August 2013, reflect opinions that the Veteran is, due to his service-connected back disability, unable to prepare his own meals, wash his lower extremities, travel outside his house, and dress himself at times, without the assistance of his wife or another person.

In light of the above, resolving reasonable doubt in the Veteran's favor, the Board finds that the December 2010 discontinuance of SMC was not proper.  Accordingly, restoration SMC based on need for aid and attendance from April 1, 2011, must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Restoration of SMC based on need for aid and attendance from April 1, 2011, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


